Citation Nr: 1643906	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-00 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected postoperative left knee disability.

2.  Entitlement to a compensable rating for service-connected postoperative left knee instability prior to March 29, 2011.

3.  Entitlement to a rating in excess of 10 percent for service-connected postoperative left knee instability from March 29, 2011.

4.  Entitlement to an effective date prior to January 28, 2011 for a total disability rating based on individual unemployability (TDIU).

5.  Whether clear and unmistakable error (CUE) was committed in a May 1991 rating decision reducing the rating for service-connected postoperative left knee disability.

6.  Whether CUE was committed in a July 2006 rating decision assigning a 10 percent rating for service-connected postoperative left knee disability.
REPRESENTATION

Veteran represented by:	Cheryl R. King


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1977 to November 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010, December 2011, and November 2014 rating decisions of Department of Veteran Affairs (VA) Regional Offices (ROs).  

The Board notes that the Veteran has submitted a November 2011 authorization appointing Cheryl R. King as his representative in this case with an addendum that authorizes Carol B. King to assist in his representation.  Both agents are properly accredited.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, these matters must be remanded for additional development before the Board may consider them on the merits.

A November 2014 rating decision denied the Veteran's claims alleging CUE with prior May 1991 and July 2006 rating decisions that reduced the rating (from 10 to zero percent) for his postoperative left knee disability and assigned a 10 percent rating for such disability, respectively.  He filed a timely notice of disagreement (NOD) with those decisions in December 2014, but no statement of the case (SOC) has been issued addressing those matters.  The filing of an NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2016, the Veteran was scheduled for a hearing before the Board in the remaining matters on appeal (increased ratings for his left knee disability and the effective date for his TDIU rating).  However, it appears that hearing was postponed because the Veteran's representative was sick that day.  In June 2016, the Veteran requested to reschedule his hearing, indicating his claim agents were sick and they were unable to attend the scheduled hearing.  As such, the Board finds that remand to arrange for a new hearing is needed. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a videoconference hearing before the Board regarding his appeals seeking increased ratings for his postoperative left knee disability and an earlier effective date for his TDIU rating.  The Veteran and his representative should be notified of the date, time, and location of the hearing.

2. The AOJ should also issue appropriate SOCs addressing the Veteran's appeals alleging CUE in May 1991 and July 2006 rating decisions that reduced the rating for his postoperative left knee disability and assigned a 10 percent rating for the same, respectively.  He and his representative should be notified of the time window for perfecting his appeals in those matters.  If he does timely perfect any such appeals, the case should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




